June 9, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     SCOTT ALLEN WILLIS III, Appellant

NO. 14-14-00540-CR
NO. 14-14-00541-CR                          V.
NO. 14-14-00542-CR

                       THE STATE OF TEXAS, Appellee
                     ________________________________

       Cause No. 14-14-00540-CR was heard on the transcript of the record of the
court below. Having considered the record, this Court holds that there was no error
in the judgment. The Court orders the judgment AFFIRMED. We further order
this decision certified below for observance.

       Cause No. 14-14-00541-CR was heard on the transcript of the record of the
court below. Having considered the record, this Court holds that there was no error
in the judgment. The Court orders the judgment AFFIRMED. We further order
this decision certified below for observance.

       Cause No. 14-14-00542-CR was heard on the transcript of the record of the
court below. Having considered the record, this Court holds that there was no error
in the judgment. The Court orders the judgment AFFIRMED. We further order
this decision certified below for observance.